No. 89-459

                IN THE SUPREME COURT OF THE STATE OF MONTANA




MONTANA DEACONESS MEDICAL CENTER,
a nonprofit corporation,
                 Plaintiff and Respondent,
         -vs-
EDDIE DOHERTY AND LOLA DOHERTY,
husband and wife,
                 Defendants and Appellants.




APPEAL FROM:     District Court of the Eighth Judicial District,
                 In and for the County of Cascade,
                 The Honorable John McCarvel, Judge presiding.
COUNSEL OF RECORD:

         For Appellant:
                 Elizabeth A. Best; Best Law Offices, Great Falls,
                 Montana
         For Respondent:
                 Sharon Anderson, Staff Attorney, Montana Deaconess,
                 Great Falls, Montana



                                    Submitted on Briefs: Dec. 1, 1989
                                       Decided: February 8, 1990
                                       1-
                                       ,..
                                        .    ..
Filed:


                                                  .
                                                  ."

                                    Clerk ..;.:4,.a.r.
                                                      '
Justice Diane G. Barz delivered the Opinion of the Court.



     Eddie and Lola Doherty appeal from an order of the District
Court of the Eighth Judicial District, Cascade County, denying
their motion to amend the court's findings of fact, conclusions of
law and order.    We affirm.
     Appellants       received   extensive      medical         treatment     from
respondent     Montana    Deaconess       Medical    Center       during     1986.

Appellants refused to pay in full the $8,325.99 balance remaining
on their bill and respondent filed suit.             Following negotiations
between the parties' attorneys, appellants executed a confession
of judgment on October 29, 1986, acknowledging their indebtedness
to respondent in the amount of $8,325.99.                 The parties further
stipulated to     a   payment    schedule and        a    periodic   review of
appellants1 financial status by respondent.
    Appellants        substantially       complied       with   their      payment
obligations.     In February of 1989, respondent, pursuant to an
analysis of appellants' most recent financial statement showing a
material change in available income, requested that appellants
increase the amount of their payments to $200 per month.                     When
appellants denied this request, respondent obtained a writ of
execution and recovered $643 from appellantst checking account in
March of 1989.
    Appellants filed a petition to vacate judgment or stay further
execution on April 3, 1989.       Appellants alleged in their petition
that appellant Eddie Doherty was under the influence of mind
                                      2
altering   drugs     when   he   signed    the   confession of   judgment.
Furthermore,    appellants       claimed     respondent's   unjustifiable
execution on their checking account coupled with the threat of
further execution caused serious detriment to Eddie Doherty's
health.
     Following hearing on June 5, 1989, the District Court issued
the following findings of fact, conclusions of law and order:
                             Findings of Fact
           As appears from the record and the testimony
           in this case, [appellants] signed a confession
           of judgment dated October 29, 1987, which was
           filed with this court on November 2, 1987. A
           stipulation     setting      forth    payment
           arrangements,   signed    by   attorneys   for
           [respondent] and     [appellants] was filed
           simultaneously. [Respondent] and [appellants]
           were represented and advised by counsel at all
           times relevant.
           [Appellants] did not comply with the terms of
           paragraph 4 of the Stipulation, in that they
           failed to submit the complete and accurate
           financial information to [respondent] every
           six months and they failed to make the
           increased payment required due to a material
           change in     [appellants1] net income as
           evidenced by the financial statement submitted
           February 1989.       As a result of the
           [appellants'] failure to comply with the terms
           of paragraph 4, [respondent] caused a writ of
           execution to issue in accordance with
           paragraph 6 of the Stipulation. The sheriff
           levied on $643.00 from [appellants'] bank
           account.
                            Conclusions of Law
                1. [Respondent] obtained judgment in the
           amount of $8,325.99 plus interest and costs
           against   [appellants]    pursuant   to    the
           confession of judgment filed November 2, 1987.
                2.      [Appellants] are not entitled to
           relief     from judgment pursuant to Rule
           60 (b)(1), 60(b) (2) or 60(b) (3) M.R.Civ.P. as
           more than sixty days had passed between the
           entry of judgment and the filing of the
           petition.
                3.    [Appellants] are not entitled to
           relief from judgment pursuant to Rule
           60(b)(4), 60 (b)(5) or 60 (b)(6) as the evidence
           present'ed is insufficient to support relief
           for any of those reasons.
                4.   [Appellants ] motion (petition) was
           not made within a reasonable time as it was
           filed more than seventeen months after the
           entry of judgment.
                5. The confession of judgment operates
           as res judicata in this case and is conclusive
           as to all claims which were in existence
           related to the subject matter of this case.
                                  Order
           It is hereby ordered, adjudged and decreed
           that   [appellants1] Petition    to   Vacate
           Judgement (sic) or Stay Further Execution is
           denied. The judgment entered in this matter
           may be enforced.
     Appellants appeal from the District Court's denial of their
motion to amend the above findings, conclusions and order denying
their petition to vacate the judgment against them.           We affirm.
      Rule 52 (b), M.R. Civ.P., permits district courts, upon motion
of either party, to amend findings of fact and modify judgments
accordingly. Nonetheless, on appeal, we will assume as correct the
findings   of   the   District   Court    if   such   are   buttressed   by
substantial evidence.     ~eridianMinerals Co. v. ~ i c o r~inerals,
Inc. (1987), 228 Mont. 274, 283, 742 P.2d 456, 461. The transcript
of the instant proceedings reveals that appellants were the only
witnesses. Upon reviewing the record, we conclude that substantial
credible evidence supports the findings of the District Court.
     We likewise affirm the lower court's conclusions of law. The
District Court concluded that appellants were not entitled to
relief from their confession of judgment under any of the grounds
set forth in Rule 60(b), M.R.Civ.P.      Rule 60(b) requires that
parties move for relief within 60 days from entry of judgment if,
as in this case, the basis of their claim is mistake, inadvertence,
surprise, excusable neglect or fraud.   Once the 60 day period has
passed and absent a reasonable delay, district courts may properly
deny amendment. In re the Marriage of Waters (1986), 223 Mont. 183,
187, 724 P.2d 726, 729. Appellants filed their petition to vacate
on April   3, 1989, one year, five months and one day after
respondent filed their confession of judgment.    Appellants offer
no good reason for their delay.    We affirm the District Court I s
denial of appellants' motion to amend its order denying their
petition to vacate the judgment against them.
     Counsel for appellants interjects numerous collateral issues
in her brief.   The dispositive issue on appeal is the propriety of
the District Court's refusal to vacate the judgment confessed by
appellants and entered by respondent. We may on appeal review only
those issues decided by the ~istrictCourt, and, absent an abuse
of discretion, we will not reverse its ruling.     Wyman v. DuBray
Land Realty (Mont. 1988), 752 P.2d 196, 200, 45 St.Rep. 621, 625.
     Counsel for appellants should further note that this Court may
review the entire district court record on appeal. Having done so
in the instant case, we find no evidence of fraud, collusion,
misrepresentation or deceit on the part of counsel for respondent
in   any   proceeding    before   this   Court       or        the    court   below.

Allegations of this nature are quite serious and should not be made
lightly.     certainly    such    accusations       are        no    substitute       for
substantive legal arguments.       The District Court properly denied
appellantst motion for sanctions against counsel for respondent.
     Affirmed.

                                                     ---   A




                                                T
                                                                    Justice       /
                                                                                  i
                                                                                        .




@P-        Justices